


Exhibit 10.1
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT is effective as of October 29, 2013 (the “Effective
Date”) by and between Republic Services, Inc. (the “Company”) and DONALD W.
SLAGER (“Employee”).
Employee and the Company are parties to an Employment Agreement dated March 30,
2012 (the “2012 Employment Agreement”).
As of the date hereof, Employee is an employee of the Company and is considered
a valued employee such that the Company desires to retain him.
The Employee and the Company desire to enter into this Agreement to amend,
restate and continue the provisions of the 2012 Employment Agreement on and
after the Effective Date as set forth herein.
In consideration of the premises set forth above, the mutual representations,
warranties, covenants and agreements contained in this Agreement and other good
and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.    Employment.
(a)Retention. The Company agrees to continue to employ the Employee as its Chief
Executive Officer and President. Employee agrees to accept such continuing
employment, subject to the terms and conditions of this Agreement. The Board of
Directors of the Company may in its sole discretion, after consulting Employee,
designate someone other than the Employee to serve as its President (reporting
to Employee), and such action shall not constitute Good Reason under Section 3
of this Agreement.
(a)    Employment Period. This Agreement shall commence on the Effective Date
and, unless terminated in accordance with the terms of this Agreement shall
continue in effect on a rolling two-year basis, such that at any time during the
term of this Agreement there will be two years remaining (the “Employment
Period”). Notwithstanding the evergreen nature of the Employment Period, the
Company may terminate Employee at any time in accordance with the provisions of
Section 3 of this Agreement.
(b)    Duties and Responsibilities. During the Employment Period, Employee shall
serve as Chief Executive Officer and, if applicable, President. Employee is
currently a member of the Board of Directors of the Company and shall be
nominated for re-election while he is serving as Chief Executive Officer. As
Chief Executive Officer, Employee shall report to the Board of Directors of the
Company. Employee shall have such authority and responsibility and perform such
duties as may be assigned to him from time to time at the direction of the Board
of Directors of the Company, and in the absence of such assignment, such duties
as are customary to Employee’s office and as are necessary or appropriate to the
business and operations of the Company. During the Employment Period, Employee’s
employment shall be full time and Employee shall perform his duties honestly,
diligently, in good faith and in the best interests of the Company and shall use
his best efforts to promote the interests of the Company. All executive officers
of the Company shall report to the Chief Executive Officer, and Employee shall,
in such capacity, have the authority and responsibility to assign appropriate
duties to such other executive officers as are necessary or appropriate for the
business and operations of the Company.
(c)    Other Activities. Except upon the prior written consent of the Company,
Employee, during the Employment Period, will not accept any other employment.
Employee shall be permitted to engage in any non-competitive businesses,
not-for-profit organizations and other ventures, such as passive real estate
investments, serving on charitable and civic boards and organizations, and
similar activities, so long as such activities do not materially interfere with
or detract from the performance of Employee’s duties or constitute a breach of
any of the provisions contained in Section 7 of this Agreement, provided that
the Employee may only serve as a director of a for-profit corporation with the
advance written approval of the Company’s Board of Directors.

1



--------------------------------------------------------------------------------




2.    Compensation.
(a)    Base Salary and Adjusted Salary. In consideration for Employee’s services
hereunder and the restrictive covenants contained herein, Employee shall
continue to be paid for the 2013 Fiscal Year an annual base salary (the “Base
Salary”) of $1,000,000 payable in accordance with the Company’s customary
payroll practices. With respect to any Fiscal Year during which Employee is
employed by the Company for less than the entire Fiscal Year, the Base Salary
shall be prorated for the period during which the Employee is so employed.
Notwithstanding the foregoing, Employee’s annual Base Salary may be increased,
but not decreased (taking into account prior increases) without Employee’s
consent at anytime and from time to time to levels greater than the levels set
forth in the preceding sentence at the discretion of the Board of Directors of
the Company to reflect merit or other increases. The term “Fiscal Year” as used
herein shall mean each period of twelve (12) calendar months commencing on
January 1st of each calendar year during the Employment Period and expiring on
December 31st of such year.
(b)    Annual Awards. In addition to the Base Salary, Employee shall be eligible
to receive Annual Awards in an amount equal to a target of 125% of the
Employee’s Base Salary in effect for the Performance Period with respect to
which such Annual Award is granted, as established pursuant to the terms of the
Company’s Executive Incentive Plan, as amended (the “Executive Incentive Plan”).
The Annual Award shall be based on the achievement of such Performance Goals as
are established by the Compensation Committee of the Board of Directors pursuant
to the Executive Incentive Plan. The achievement of said Performance Goals shall
be determined by the Compensation Committee of the Board of Directors. Except as
otherwise provided in Sections 3 and 24, with respect to any Fiscal Year during
which Employee is employed by the Company for less than the entire Fiscal Year,
the Annual Award shall be prorated for the period during which Employee was so
employed. The Annual Award shall be payable within sixty (60) days after the end
of the Company’s Fiscal Year. To the extent of any conflict between the
provisions of this Agreement and the Executive Incentive Plan, the terms of this
Agreement shall control.
(c)    Merit and Other Bonuses. Employee shall be entitled to such other bonuses
as may be determined by the Board of Directors of the Company or by a committee
of the Board of Directors as determined by the Board of Directors, in its sole
discretion.
(d)    Existing Stock Options and Shares of Restricted Stock. The Company has
issued to Employee options to purchase shares of the Company’s Common Stock
pursuant to the terms of various Option Agreements and the terms of the 2007
Stock Incentive Plan (the “Outstanding Option Grants”). The Company has also
granted to Employee restricted shares of the Company’s Common Stock or
Restricted Stock Units pursuant to the terms of the Company’s 2007 Stock
Incentive Plan (the “Outstanding Restricted Stock or RSU Grants”). The options
issued or to be issued under the Outstanding Option Grants shall continue to be
subject to the terms of the Option Agreements, except to the extent otherwise
provided for in this Agreement. The shares of restricted stock and restricted
stock units granted under the Outstanding Restricted Stock or RSU Grants shall
continue to be subject to the terms of the applicable agreements, except to the
extent otherwise provided for in this Agreement.
(e)    Other Stock Options. Employee shall be entitled to participate and
receive option grants under the 2007 Stock Incentive Plan and such other
incentive or stock option plans as may be in effect from time-to-time, as
determined by the Board of Directors of the Company.
(f)    Other Compensation Programs. Employee shall be entitled to participate in
the Company’s incentive and deferred compensation programs and such other
programs as are established and maintained for the benefit of the Company’s
employees or executive officers, subject to the provisions of such plans or
programs.
(g)    Other Benefits. During the term of this Agreement, Employee shall also be
entitled to participate in any other health insurance programs, life insurance
programs, disability programs, stock incentive plans, bonus plans, pension plans
and other fringe benefit plans and programs as are from time to time established
and maintained for the benefit of the Company’s employees or executive officers,
subject to the provisions of such plans and programs.

2



--------------------------------------------------------------------------------




(h)    Expenses. Employee shall be reimbursed for all out-of-pocket expenses
reasonably incurred by him on behalf of or in connection with the business of
the Company, pursuant to the normal standards and guidelines followed from time
to time by the Company. Notwithstanding anything herein to the contrary or
otherwise, except to the extent any expense or reimbursement described in this
Section 2(h) does not constitute a “deferral of compensation” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
any expense or reimbursement described in this Section 2(h) shall meet the
following requirements: (i) the amount of expenses eligible for reimbursement
provided to Employee during any calendar year will not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided to Employee in
any other calendar year, (ii) the reimbursements for expenses for which Employee
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred, (iii) the right to payment or reimbursement on in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit and (iv) the
reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses.
(i)    Long Term Awards. Employee shall be entitled to participate in the
Executive Incentive Plan (or any successor plan maintained by the Company) for
purposes of receiving Long Term Awards pursuant to the terms of this Agreement
and the Executive Incentive Plan (or such successor plan).
(j)    Vacation. The Employee shall continue to be entitled to four (4) weeks
paid vacation ("Vacation Time") for each full calendar year of employment. For
the calendar year in which the Employee’s Date of Termination occurs, the amount
of Vacation Time to which the Employee is entitled shall be prorated. Vacation
Time of up to two (2) weeks not taken during the calendar year in which it is
accrued may be carried over to subsequent years with no more than six (6) weeks
Vacation Time available in any Fiscal Year.
(k)    Insurance. At all times during Employee’s employment or membership as a
director of the Board of Directors (or both), and for ten (10) years thereafter,
the Employee shall be covered under the Company's directors' and officers'
liability insurance, but only to the same extent as other senior officers and
directors.
(l)    Aircraft. It is the intention of the Board of Directors that the Employee
have full access and use of the corporate aircraft as set forth in the March
2009 Corporate Aircraft Policy. The Company’s March 2009 Corporate Aircraft
Policy will apply to Employee during the term of this Agreement and will not be
changed without Employee’s consent unless unforeseen and unexpected
circumstances arise that require the policy to be modified.
3.    Termination.
(a)    For Cause. The Company shall have the right to terminate this Agreement
and to discharge Employee for Cause (as defined below), at any time during the
term of this Agreement. Termination for Cause shall mean, during the term of
this Agreement, (i) Employee’s willful and continued failure to substantially
perform his duties after he has received written notice from the Company
identifying the actions or omissions constituting willful and continued failure
to perform, (ii) Employee’s conviction of or plea of guilty or nolo contendere
to a felony, (iii) Employee’s actions or omissions that constitute fraud, gross
misconduct, or material dishonesty, (iv) Employee’s breach of any fiduciary duty
that causes material injury to the Company, (v) Employee’s breach of any duty
causing material injury to the Company, (vi) Employee’s inability to perform his
material duties to the reasonable satisfaction of the Company due to alcohol or
other substance abuse, or (vii) any material violation of the Company’s policies
or procedures involving discrimination, harassment, substance abuse or work
place violence. Any termination for Cause pursuant to this Section shall occur
only after notice is given to Employee in writing which shall set forth in
detail all acts or omissions upon which the Company is relying to terminate
Employee for Cause and, in the case of (i) or (vii), after which the Employee
has failed to cure any actions or omissions which provide the Company with a
basis to terminate the Employee for Cause.
Upon any determination by the Company that Cause exists to terminate Employee,
the Company shall cause a special meeting of the Board of Directors to be called
and held at a time mutually convenient to the Board of Directors and Employee,
but in no event later than ten (10) business days after Employee’s receipt of
the notice that the Company intends to terminate Employee for Cause. Employee
shall have the right to appear before such special

3



--------------------------------------------------------------------------------




meeting of the Board of Directors with legal counsel of his choosing to refute
such allegations and shall have a reasonable period of time to cure any actions
or omissions in the case of (i) or (vii) which provide the Company with a basis
to terminate Employee for Cause (provided that such cure period shall not exceed
30 days), provided that Company shall not terminate the Employee until the end
of the 30 day period. A majority of the members of the Board of Directors must
affirm that Cause exists to terminate Employee. In the event the Company
terminates Employee for Cause, the Company shall only be obligated to continue
to pay in the ordinary and normal course of its business to Employee his Base
Salary plus accrued but unused Vacation Time through the termination date and
the Company shall have no further obligations to Employee under this Agreement
from and after the date of termination.
(b)    Resignation by Employee Without Good Reason. If Employee shall resign or
otherwise terminate his employment with the Company at anytime during the term
of this Agreement, other than for Good Reason (as defined below), Employee shall
only be entitled to receive his accrued and unpaid Base Salary and unused
Vacation Time through the termination date, and the Company shall have no
further obligations under this Agreement from and after the date of resignation.
(c)    Termination by Company Without Cause and by Employee For Good Reason. At
any time during the term of this Agreement, (i) the Company shall have the right
to terminate this Agreement and to discharge Employee without Cause effective
upon delivery of written notice to Employee, and (ii) Employee shall have the
right to terminate this Agreement for Good Reason effective upon delivery of
written notice to the Company. For purposes of this Agreement, “Good Reason”
shall mean: (i) the Company has materially reduced the duties and
responsibilities of Employee from the duties and responsibilities of the
Employee as Chief Executive Officer at the Effective Date (ii) the Company has
breached any material provision of this Agreement and has not cured such breach
within 30 days of receipt of written notice of such breach from Employee, (iii)
the Company does not provide health, life, disability, incentive or equity
benefits which are substantially comparable in the aggregate to the level of
such benefits and incentive compensation provided on the Effective Time, other
than due to a reduction in such level of benefits to the extent such reduction
applies to other senior executives of the Company and provided that any
particular plan containing such benefits may be amended or terminated, (iv)
Employee’s office is relocated by the Company to a location which is not located
within the Arizona County of Maricopa, (v) Employee’s resignation from, or the
expiration of his term as a director of, the Board, in either case only if such
event occurs as a result of Employee’s failure to receive the required votes by
the holders of the Company’s common stock to be re-elected to the Board, or (vi)
the Company’s termination without Cause of the continuation of the Employment
Period provided in this Agreement. Notwithstanding the foregoing, the Employee's
termination of employment pursuant to this Agreement shall not be effective
unless (x) the Employee delivers a written notice setting forth the details of
the occurrence giving rise to the claim of termination for Good Reason within a
period not to exceed 90 days of its initial existence and (y) the Company fails
to cure the same within a thirty (30) day period.
Upon any such termination by the Company without Cause, or by Employee for Good
Reason: (i) the Company shall pay to Employee all of Employee’s accrued but
unpaid Base Salary and accrued but unused Vacation Time through the date of
termination in a lump sum within sixty (60) days of termination; (ii) the
Company shall pay to Employee Base Salary for three (3) years from the date of
termination when and as Base Salary would have been due and payable hereunder
but for such termination; (iii) the Company shall continue providing medical,
dental, and/or vision coverage to the Employee and/or the Employee’s family, at
least equal to that which would have been provided to the Employee if the
Employee’s employment had not terminated, until the earlier of (1) the date the
Employee becomes eligible for any comparable medical, dental, or vision coverage
provided by any other employer, or (2) the date the Employee becomes eligible
for Medicare or any government-sponsored or provided health care program that
provides benefits similar to Medicare (whether or not such coverage is
equivalent to that provided by the Company); (iv) all stock option grants,
restricted stock grants and restricted stock unit grants to the extent they
would have vested during the Fiscal Year of termination, will immediately vest
and become unrestricted, if not vested previously, and any such options will
remain exercisable for the lesser of the unexpired term of the option without
regard to the termination of Employee’s employment or three (3) years from the
date of termination of employment (provided that if the award agreements contain
more favorable provisions that are applicable to the termination of employment
(disregarding any reference therein to this Agreement), such provisions shall
apply); (v) all Annual Awards shall vest and be paid on a prorated basis in an
amount equal to the Annual Awards payment that the Compensation Committee of the
Board of Directors determines would have been paid to Employee pursuant to the
Executive Incentive Plan had Employee’s

4



--------------------------------------------------------------------------------




employment continued to the end of the Performance Period multiplied by a
fraction, the numerator of which is the number of completed months of employment
during such Performance Period and the denominator of which is the total number
of months in the Performance Period, within sixty (60) days after the end of the
Company’s Fiscal Year; (vi) all Long Term Awards shall vest and be paid on a
prorated basis in an amount equal to the Long Term Awards payment that the
Compensation Committee of the Board of Directors determines would have been paid
to Employee pursuant to the Executive Incentive Plan had Employee’s employment
continued to the end of the Performance Period multiplied by a fraction, the
numerator of which is the number of completed months of employment during such
Performance Period and the denominator of which is the total number of months in
the Performance Period, within sixty (60) days after the end of the Company’s
Fiscal Year in which the Performance Period ends; (vii) as of the termination
date Employee shall be paid, in accordance with the terms of any deferred
compensation plan in which Employee was a participant and any elections
thereunder, the balance of all amounts credited or eligible to be credited to
Employee’s deferred compensation account (including all Company contributions,
whether or not vested); and (viii) the Company shall provide outplacement
services which may include administrative support for up to one (1) year,
provided that such amount may not exceed $50,000 (collectively, the foregoing
consideration payable to Employee shall be referred to herein as the “Severance
Payment”). Other than the Severance Payment, the Company shall have no further
obligation to Employee except for the obligations set forth in Sections 10, 17,
and 25 of this Agreement after the date of such termination; provided, however,
that Employee shall only be entitled to continuation of the Severance Payment as
long as he is in compliance with the provisions of Sections 7, 8, 10 and 11 of
this Agreement.
(d)    Disability of Employee. This Agreement may be terminated by the Company
upon the Disability of Employee. “Disability” shall mean any mental or physical
illness, condition, disability or incapacity which prevents Employee from
reasonably discharging his duties and responsibilities under this Agreement for
a period of 180 consecutive days. In the event that any disagreement or dispute
shall arise between the Company and Employee as to whether Employee suffers from
any Disability, then, in such event, Employee shall submit to the physical or
mental examination of a physician licensed under the laws of the State of
Arizona, who is mutually agreeable to the Company and Employee, and such
physician shall determine whether Employee suffers from any Disability. In the
absence of fraud or bad faith, the determination of such physician shall be
final and binding upon the Company and Employee. The entire cost of such
examination shall be paid for solely by the Company. In the event the Company
has purchased Disability insurance for Employee, Employee shall be deemed
disabled if he is completely (fully) disabled as defined by the terms of the
Disability policy. Disability shall not be deemed to occur unless it constitutes
a “disability,” as such term is defined in Code Section 409A. In the event that
at any time during the term of this Agreement Employee shall suffer a Disability
and the Company terminates Employee’s employment for such Disability, such
Disability shall be considered to be a termination by the Company without Cause
or a termination by Employee for Good Reason and the Severance Payment shall be
paid to Employee to the same extent and in the same manner as provided for in
Section 3(c) above, except that (i) payments of Annual Salary shall be mitigated
by payments under Company-sponsored disability payments and (ii) the Employee
will not be entitled to outplacement services.
(e)    Death of Employee. If during the term of this Agreement Employee shall
die, then the employment of Employee by the Company shall automatically
terminate on the date of Employee’s death. In such event, Employee’s death shall
be considered to be a termination by the Company without Cause or a termination
by Employee for Good Reason and the Severance Payment shall be paid to
Employee’s personal representative or estate to the same extent and in the same
manner as provided for in Section 3(c) above (except that Employee will not be
entitled to outplacement services) and without mitigation for any insurance
policies held by Employee except that to the extent that any Awards have been
granted under the Executive Incentive Plan, and, as of the date of such
termination, have not been determined to be earned pursuant to the terms of the
Executive Incentive Plan, Employee’s beneficiary or estate shall be paid, within
thirty (30) days following the date of Employee’s death, an amount with respect
to each such open Award which is equal to the full target amount that the
Compensation Committee of the Board of Directors was authorized to cause to be
paid to Employee pursuant to the Executive Incentive Plan and applicable Award
thereunder had his employment continued through the end of the Performance
Period related to such Award and had all Performance Goals been met but not
exceeded. Once such payments have been made to Employee’s personal
representative, beneficiary or estate, as the case may be, the Company shall
have no further obligations under this Agreement to said personal
representative, beneficiary or estate, or to any heirs of Employee. The Employee
agrees to cooperate with and assist the Company in obtaining insurance on his
life in the event the Company decides to obtain a life insurance policy under
which the Company would be the beneficiary. The results of any physical
examination that the Employee

5



--------------------------------------------------------------------------------




undergoes in furtherance of the Company’s efforts to obtain such life insurance
shall be kept confidential by the Company unless the disclosure is required by
applicable law.


4.    Termination of Employment by Employee for Change of Control.
(a)    Termination Rights. Notwithstanding the provisions of Section 2 and
Section 3 of this Agreement, in the event that there shall occur a Change of
Control (as defined below) of the Company and Employee’s employment hereunder is
terminated either within six months before such Change in Control as set forth
in Section 4(c) or within two years after such Change of Control by the Company
without Cause or by Employee for Good Reason (including as a result of
Employee’s Disability or death, as provided in Sections 3(d) and 3(e)), then the
Company shall be required to pay to Employee (i) the Severance Payment provided
in Section 3(c) (as modified by Sections 3(d) and 3(e), as applicable), except
that (A) the Severance Payment described in the unnumbered paragraph in Section
3(c)(ii) shall be paid in a single lump sum sixty (60) days after termination if
termination occurs within two years after such Change of Control, (B) the
vesting of stock option grants, restricted stock grants and restricted stock
unit grants described in Section 3(c)(iv) shall apply to all stock option
grants, restricted stock grants, restricted stock unit grants and any other
equity compensation awards of Employee that remain outstanding as of the date of
termination, whether or not otherwise vesting during the Fiscal Year of
Employee’s termination, and (C) the vesting and payment of the Long Term Awards
described in Section 3(c)(vi) shall be made without pro ration on a basis as if
all target performance levels had been met, as such targets are set under the
Executive Incentive Plan, and will be paid at target by the Company to Employee
(unless previously paid), at such time as the Company would have been required
to make such payments if the termination of employment had not occurred, and
(ii) the product of three (3) multiplied by the sum of (x) the target Annual
Award for the year prior to termination, plus (y) the target Long Term Award for
the performance period ending in the year prior to termination, payable in a
single lump sum sixty (60) days after termination. To the extent that payments
are owed by the Company to Employee pursuant to this Section 4, they shall be
made in lieu of payments pursuant to Section 3, and in no event shall the
Company be required to make payments or provide benefits to Employee under both
Section 3 and Section 4.
(b)    Change of Control of the Company Defined. For purposes of this Section 4,
the term “Change of Control of the Company” shall mean the occurrence of any of
the following:
(i)    an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of fifty percent (50%)
or more of the then outstanding common stock of the Company (“Shares”) or the
combined voting power of the Company's then outstanding Voting Securities;
provided, however, in determining whether a Change of Control has occurred
pursuant to this subsection (a), Shares or Voting Securities which are acquired
in a “Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change of Control. A “Non-Control Acquisition”
shall mean an acquisition by (a) an employee benefit plan (or a trust forming a
part thereof) maintained by (1) the Company or (2) any corporation or other
Person of which a majority of its voting power or its voting equity securities
or equity interest is owned, directly or indirectly, by the Company (for
purposes of this definition, a “Related Entity”), (b) the Company or any Related
Entity, or (c) any Person in connection with a “Non-Control Transaction” (as
hereinafter defined);
(ii)    the individuals who, as of the Effective Time, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least a majority
of the members of the Board or, following a Merger Event which results in a
Parent Corporation, the board of directors of the ultimate Parent Corporation
(as defined in paragraph (iii)(1)(A) below); provided, however, that if the
election, or nomination for election by the Company's common stockholders, of
any new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of this Agreement, be considered as
a member of the Incumbent Board; provided further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a

6



--------------------------------------------------------------------------------




Person other than the Board (a “Proxy Contest”) including by reason of any
agreement intended to avoid or settle a Proxy Contest; or
(iii)    the consummation of:
(1)    a merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued ( a “Merger Event”), unless such
Merger Event is a “Non-Control Transaction.” A “Non-Control Transaction” shall
mean a Merger Event where:
(A)    the stockholders of the Company, immediately before such Merger Event own
directly or indirectly immediately following such Merger Event at least fifty
percent (50%) of the combined voting power of the outstanding voting securities
of (x) the corporation resulting from such Merger Event (the “Surviving
Corporation”) if fifty percent (50%) or more of the combined voting power of the
then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly by another Person (a “Parent
Corporation”), or (y) if there are one or more Parent Corporations, the ultimate
Parent Corporation; and,
(B)    the individuals who were members of the Incumbent Board immediately prior
to the execution of the agreement providing for such Merger Event constitute at
least a majority of the members of the board of directors of (x) the Surviving
Corporation, if there are no Parent Corporation, or (y) if there are one or more
Parent Corporations, the ultimate Parent Corporation; and
(C)    no Person other than (1) the Company, (2) any Related Entity, (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such Merger Event was maintained by the Company or any Related Entity,
or (4) any Person who, immediately prior to such Merger Event had Beneficial
Ownership of fifty percent (50%) or more of the then outstanding Voting
Securities or Shares, has Beneficial Ownership of fifty percent (50%) or more of
the combined voting power of the outstanding voting securities or common stock
of (x) the Surviving Corporation if there is no Parent Corporation, or (y) if
there are one or more Parent Corporations, the ultimate Parent Corporation.
(2)    a complete liquidation or dissolution of the Company; or
(3)    the sale or other disposition of all or substantially all of the assets
of the Company to any Person (other than a transfer to a Related Entity or under
conditions that would constitute a Non-Control Transaction with the disposition
of assets being regarded as a Merger Event for this purpose or the distribution
to the Company’s stockholders of the stock of a Related Entity or any other
assets).
Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Shares or Voting
Securities as a result of the acquisition of Shares or Voting Securities by the
Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons, provided that if a Change of Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change of Control shall occur.
In addition, a Change of Control shall not be deemed to occur unless the
event(s) that causes such Change of Control also constitutes a “change in
control event,” as such term is defined in Code Section 409A.
(c)    If an Employee’s employment or service is terminated by the Company
without Cause within six months prior to the date of a Change of Control but the
Employee reasonably demonstrates that the termination (A) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change of Control or (B) otherwise arose in connection
with, or in anticipation of, a Change of Control which has been threatened

7



--------------------------------------------------------------------------------




or proposed, such termination shall be deemed to have occurred after a Change of
Control for purposes of this Agreement provided a Change of Control shall
actually have occurred.
5.    Reduction of Payments.
(a)    Notwithstanding anything in this Agreement to the contrary, in the event
that it shall be determined that any payment, distribution, or other action by
the Company to or for the benefit of Employee (whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement or otherwise
(a “Payment”)) would result in an “excess parachute payment” within the meaning
of Section 280G(b)(i) of the Code (or any other similar provision hereafter
enacted), and the value determined in accordance with Section 280G(d)(4) of the
Code (or any other similar provision) of the Payments, net of all taxes imposed
on Employee (the “Net After-Tax Amount”), that Employee would receive would be
greater if the Payments (or some of them) were reduced than if such Payments
were not reduced, then the Payments shall be reduced by an amount (the
“Reduction Amount”) so that the Net After-Tax Amount after such reduction is
greatest. For purposes of determining the Net After-Tax Amount, Employee shall
be deemed to (i) pay federal income taxes at the highest marginal rates of
federal income taxation for the calendar year in which the Payment is to be
made, and (ii) pay applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Payment is required
to be made, net of the maximum reduction in federal income taxes which would be
allowable as a deduction of such state and local taxes.
(b)    Subject to the provisions of this Section 5(b), all determinations
required to be made under this Section 5, including the Net After-Tax Amount,
the Reduction Amount, and the Payment that is to be reduced pursuant to Section
5(a), and the assumptions to be utilized in arriving at such determinations,
shall be made by a nationally recognized firm of independent public accountants
selected by the Employee and approved by the Company, which approval shall not
be unreasonably withheld or delayed (the “Accounting Firm”). The Accounting Firm
shall be instructed to provide detailed supporting calculations both to the
Company and Employee within 15 business days of the date of termination, or such
earlier time as is requested by the Company. The Accounting Firm’s decision as
to which Payments are to be reduced shall be made (i) only from Payments that
the Accounting Firm determines reasonably may be characterized as “parachute
payments” under Section 280G of the Code (or any other similar provision
hereafter enacted); (ii) from Payments that are required to be made in cash
before any non-cash payments are reduced; (iii) with respect to any amounts that
are not subject to Section 409A before any amounts that are subject to Section
409A; and (iv) in reverse chronological order, to the extent that any Payments
subject to reduction are made over time (e.g., in installments). In no event,
however, shall any Payments be reduced if and to the extent such reduction would
cause a violation of Section 409A or other applicable law. All fees and expenses
of the Accounting Firm shall be borne solely by the Company. Any determination
by the Accounting Firm shall be binding upon the Company and Employee.
6.    Successor To Company. The Company shall require any successor, whether
direct or indirect, to all or substantially all of the business, properties and
assets of the Company whether by purchase, merger, consolidation or otherwise,
prior to or simultaneously with such purchase, merger, consolidation or other
acquisition to execute and to deliver to Employee a written instrument in form
and in substance reasonably satisfactory to Employee pursuant to which any such
successor shall agree to assume and to timely perform or to cause to be timely
performed all of the Company’s covenants, agreements and obligations set forth
in this Agreement (a “Successor Agreement”). The failure of the Company to cause
any such successor to execute and deliver a Successor Agreement to Employee
shall constitute a material breach of the provisions of this Agreement by the
Company.
7.    Restrictive Covenants. In consideration of his employment and the other
benefits arising under this Agreement, Employee agrees that during the term of
this Agreement, and for a period of two (2) years (three (3) years in the event
Section 4(a) hereof is applicable) following the termination of this Agreement,
Employee shall not directly or indirectly:
(a)    alone or as a partner, joint venturer, officer, director, member,
employee, consultant, agent, independent contractor or stockholder of, or lender
to, any company or business, (i) engage in the business of solid waste
collection, disposal or recycling (the “Solid Waste Services Business”) in any
market in which the Company or any of its subsidiaries or affiliates does
business, or any other line of business which is entered into by the Company

8



--------------------------------------------------------------------------------




or any of its subsidiaries or affiliates during the term of this Agreement, or
(ii) compete with the Company or any of its subsidiaries or affiliates in
acquiring or merging with any other business or acquiring the assets of such
other business; or
(b)    for any reason, (i) induce any customer of the Company or any of its
subsidiaries or affiliates to patronize any business directly or indirectly in
competition with the Solid Waste Services Business conducted by the Company or
any of its subsidiaries or affiliates in any market in which the Company or any
of its subsidiaries or affiliates does business; (ii) canvass, solicit or accept
from any customer of the Company or any of its subsidiaries or affiliates any
such competitive business; or (iii) request or advise any customer or vendor of
the Company or any of its subsidiaries or affiliates to withdraw, curtail or
cancel any such customer’s or vendor’s business with the Company or any of its
subsidiaries or affiliates; or
(c)    for any reason, employ, or knowingly permit any company or business
directly or indirectly controlled by him, to employ, any person who was employed
by the Company or any of its subsidiaries or affiliates at or within the prior
six months, or in any manner seek to induce any such person to leave his or her
employment.
Notwithstanding the foregoing, the beneficial ownership of less than five
percent (5%) of the shares of stock of any corporation having a class of equity
securities actively traded on a national securities exchange or over-the-counter
market shall not be deemed, in and of itself, to violate the prohibitions of
this Section.
8.    Confidentiality. Employee agrees that at all times during the term of this
Agreement and after the termination of employment for as long as such
information remains non-public information, Employee shall (a) hold in
confidence and refrain from disclosing to any other party all information,
whether written or oral, tangible or intangible, of a private, secret,
proprietary or confidential nature, of or concerning the Company or any of its
subsidiaries or affiliates and their business and operations, and all files,
letters, memoranda, reports, records, computer disks or other computer storage
medium, data, models or any photographic or other tangible materials containing
such information (“Confidential Information”), including without limitation, any
sales, promotional or marketing plans, programs, techniques, practices or
strategies, any expansion plans (including existing and entry into new
geographic and/or product markets), and any customer lists, (b) use the
Confidential Information solely in connection with his employment with the
Company or any of its subsidiaries or affiliates and for no other purpose, (c)
take all precautions necessary to ensure that the Confidential Information shall
not be, or be permitted to be, shown, copied or disclosed to third parties,
without the prior written consent of the Company or any of its subsidiaries or
affiliates, and (d) observe all security policies implemented by the Company or
any of its subsidiaries or affiliates from time to time with respect to the
Confidential Information. In the event that Employee is ordered to disclose any
Confidential Information, whether in a legal or regulatory proceeding or
otherwise, Employee shall provide the Company or any of its subsidiaries or
affiliates with prompt notice of such request or order so that the Company or
any of its subsidiaries or affiliates may seek to prevent disclosure. In
addition to the foregoing Employee shall not at any time libel, defame, ridicule
or otherwise disparage the Company.
9.    Specific Performance; Injunction. The parties agree and acknowledge that
the restrictions contained in Sections 7 and 8 are reasonable in scope and
duration and are necessary to protect the Company or any of its subsidiaries or
affiliates. If any provision of Section 7 or 8 as applied to any party or to any
circumstance is adjudged by a court to be invalid or unenforceable, the same
shall in no way affect any other circumstance or the validity or enforceability
of any other provision of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision, and/or to delete specific words or phrases, and in its reduced form,
such provision shall then be enforceable and shall be enforced. Employee agrees
and acknowledges that the breach of Section 7 or 8 will cause irreparable injury
to the Company or any of its subsidiaries or affiliates and upon breach of any
provision of such Sections, the Company or any of its subsidiaries or affiliates
shall be entitled to injunctive relief, specific performance or other equitable
relief, without being required to post a bond; provided, however, that, this
shall in no way limit any other remedies which the Company or any of its
subsidiaries or affiliates may have (including, without limitation, the right to
seek monetary damages).

9



--------------------------------------------------------------------------------




10.    Nondisparagement.
(a)    The Employee shall not, at any time during his employment with the
Company or thereafter, make any public or private statement to the news media,
to any Company competitor or client, or to any other individual or entity, if
such statement would disparage any of the Company, any of their respective
businesses or any director or officer of any of them or such businesses or would
have a deleterious effect upon the interests of any of such businesses or the
stockholders or other owners of any of them; provided, however, that the
Employee shall not be in breach of this restriction if such statements consist
solely of (i) private statements made to any officers, directors or employees of
any of the Company by the Employee in the course of carrying out his duties
pursuant to this Agreement or, to the extent applicable, his duties as a
director or officer, or (ii) private statements made to persons other than
clients or competitors of any of the Company (or their representatives) or
members of the press or the financial community that do not have a material
adverse effect upon any of the Company; and provided that nothing contained in
this paragraph or in any other provision of this Agreement shall preclude the
Employee from making any statement in good faith that is required by law,
regulation or order of any court or regulatory commission, department or agency.
(b)    The Company shall not, at any time during the Employee’s employment with
the Company or thereafter, authorize any person to make, nor shall the Company
condone the making of, any statement, publicly or privately, by its officers
which would disparage the Employee; provided, however, that the Company shall
not be in breach of this restriction if such statements consist solely of (i)
private statements made to any officers, directors or employees of the Company
or (ii) private statements made to persons other than clients or competitors of
any of the Company (or their representatives) or members of the press or the
financial community that do not have a material adverse effect upon the
Employee; and provided, further, that nothing contained in this paragraph or in
any other provision of this Agreement shall preclude any officer, director,
employee, agent or other representative of any of the Company from making any
statement in good faith which is required by any law, regulation or order of any
court or regulatory commission, department or agency.
11.    Future Cooperation. The Employee agrees to make himself reasonably
available to the Company and its affiliates in connection with any claims,
disputes, investigations, regulatory examinations or actions, lawsuits or
administrative proceedings relating to matters in which the Employee was
involved during the period in which he was Chief Operating Officer or Chief
Executive Officer of the Company, and to provide information to the Company and
otherwise cooperate with the Company and its affiliates in the investigation,
defense or prosecution of such actions.
12.    Payments Contingent on Employee's Release of Company. All of the payments
and benefits to which the Employee would otherwise be entitled under Sections 3
and 4, except with respect to payments of accrued and unpaid Base Salary and
vacation pay shall be contingent on the Employee's delivery to the Company of a
signed and enforceable release of all claims against the Company, other than
with respect to employee pension, health or medical benefit plans, rights to
indemnification under the director and officer liability insurance policy, or
under the bylaws or certificate of incorporation of the Company, within thirty
(30) days of termination.
13.    Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing and shall be deemed given if delivered by hand
delivery, by certified or registered mail (first class postage pre-paid),
guaranteed overnight delivery or facsimile transmission if such transmission is
confirmed by delivery by certified or registered mail (first class postage
pre-paid) or guaranteed overnight delivery to, the following addresses and
telecopy numbers (or to such other addresses or telecopy numbers which such
party shall designate in writing to the other parties): (a) if to the Company,
at its principal executive offices, addressed to the Chief Financial Officer,
with a copy to the General Counsel; and (b) if to Employee, at the address
listed on the signature page hereto.
14.    Amendment. This Agreement may not be modified, amended, or supplemented,
except by written instrument executed by all parties. The rights and remedies of
the parties under this Agreement are in addition to all other rights and
remedies, at law or equity, that they may have against each other.
15.    Assignment; Third Party Beneficiary. This Agreement, and Employee’s
rights and obligations hereunder, may not be assigned or delegated by him. The
Company may assign its rights, and delegate its obligations, hereunder to any
affiliate of the Company, or any successor to the Company or its Solid Waste
Services Business,

10



--------------------------------------------------------------------------------




specifically including the restrictive covenants set forth in Section 7 hereof.
The rights and obligations of the Company under this Agreement shall inure to
the benefit of and be binding upon its respective successors and assigns.
16.    Severability; Survival. In the event that any provision of this Agreement
is found to be void and unenforceable by a court of competent jurisdiction, then
such unenforceable provision shall be deemed modified so as to be enforceable
(or if not subject to modification then eliminated herefrom) to the extent
necessary to permit the remaining provisions to be enforced in accordance with
the parties intention. The provisions of Sections 7, 8, 9, 10 and 11 will
survive the termination for any reason of Employee’s relationship with the
Company.
17.    Indemnification. The Company agrees to indemnify Employee during the term
and after termination of this Agreement in accordance with the provisions of the
Company’s certificate of incorporation and bylaws and the Delaware General
Corporation Law.
18.    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one and the same instrument.
19.    Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws of the State of Arizona applicable to
contracts executed and to be wholly performed within such State.
20.    Entire Agreement. This Agreement contains the entire understanding of the
parties in respect of its subject matter and supersedes all prior agreements and
understandings (oral or written) between or among the parties with respect to
such subject matter. Upon the execution of this Agreement the provisions of the
2012 Employment Agreement shall be superseded and shall be of no further force
and effect.
21.    Headings. The headings of Paragraphs and Sections are for convenience of
reference and are not part of this Agreement and shall not affect the
interpretation of any of its terms.
22.    Construction. Capitalized terms not defined herein shall have the
meanings as defined under the Company incentive or other plan, and awards
thereunder, as the context requires. This Agreement shall be construed as a
whole according to its fair meaning and not strictly for or against any party.
The parties acknowledge that each of them has reviewed this Agreement and has
had the opportunity to have it reviewed by their respective attorneys and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not apply in the interpretation of this
Agreement. Words of one gender shall be interpreted to mean words of another
gender when necessary to construe this Agreement, and in like manner words in
singular may be interpreted to be in the plural, and vice versa.
23.    Withholding. All payments made to Employee shall be made net of any
applicable withholding for income taxes, Excise Tax and Employee’s share of
FICA, FUTA or other taxes. The Company shall withhold such amounts from such
payments to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.
24.    Retirement Eligibility. Upon Employee’s retirement, in lieu of payments
under Sections 3 and 4 (but not 25), the Company shall pay to Employee all of
Employee’s accrued but unpaid Base Salary through the date of retirement. In
addition, for all stock option or restricted stock or restricted stock unit
awards (“Equity Awards”) and all monetary awards (including Annual Awards and
Long Term Awards pursuant to the Executive Incentive Plan and any retirement
contributions to the deferred compensation program) (“Monetary Awards”), in each
case granted to Employee prior to July 26, 2006 (“Prior Awards”), such Employee
shall be eligible to retire for purposes of the Prior Awards, and such Prior
Awards shall fully vest in the event of such retirement, upon attaining either
(a) the age of fifty-five (55) and having completed six (6) years of service
with the Company or Allied Waste Industries, Inc. or (b) the age of sixty-five
(65) without regard to years of service with the Company (the “Original
Retirement Policy”). For all Equity Awards and/or Monetary Awards granted to
Employee following July 26, 2006 (“Prospective Awards”), the Original Retirement
Policy shall apply, and such Prospective Awards shall fully vest in the event of
such retirement, provided, and only to the extent that, Employee shall provide
the Company with not less than twelve (12) months prior

11



--------------------------------------------------------------------------------




written notice of Employee’s intent to retire. Failure by Employee to provide
such written notice shall cause the Revised Retirement Policy (as hereinafter
defined) to apply with respect to the vesting of Prospective Awards, but such
failure shall have no effect whatsoever on the Prior Awards, all of which shall
continue to be subject to the Original Retirement Policy. For purposes of this
Agreement, (i) “Revised Retirement Policy” shall mean Employee has attained the
age of (x) sixty (60) and has completed fifteen (15) years of continuous service
with the Company or Allied Waste Industries, Inc. or (y) sixty-five (65) with
five (5) years of continuous service with the Company or Allied Waste
Industries, Inc. and (ii) all Annual Awards and all Long Term Awards shall vest
and be paid on a prorated basis in an amount equal to the Annual Awards and Long
Term Awards payment that the Compensation Committee of the Board of Directors
determines would have been paid to Employee pursuant to the Executive Incentive
Plan had Employee’s employment continued to the end of the Performance Period
multiplied by a fraction, the numerator of which is the number of completed
months of employment during such Performance Period and the denominator of which
is the total number of months in the Performance Period, within sixty (60) days
after the end of the Company’s Fiscal Year in which the Performance Period ends.
25.    Supplemental Retirement Benefit.
(a)    If the Employee has a termination of employment for any reason, the
Company shall pay the Employee a cash lump sum supplemental retirement benefit
within thirty (30) days (or, if necessary to comply with Code Section 409A, six
(6) months) following the date of termination equal to $2,287,972 increased from
December 5, 2008 until the date of termination based upon an annual interest
rate of six percent (6%), compounded annually.
(b)    If the Employee has a termination of employment for any reason, other
than due to Cause hereunder, the Company shall continue providing medical,
dental, and/or vision coverage to the Employee and/or the Employee’s family, at
least equal to that which would have been provided to the Employee if the
Employee’s employment had not terminated, until the earlier of (1) the date the
Employee becomes eligible for any comparable medical, dental, or vision coverage
provided by any other employer, or (2) the date the Employee becomes eligible
for Medicare or any government-sponsored or provided health care program that
provides benefits similar to Medicare (whether or not such coverage is
equivalent to that provided by the Company). If Employee terminates employment
due to Employee’s actions or omissions that constitute Cause hereunder, he shall
not be entitled to the benefits set forth in this Section 25(b).
26.    Code Section 409A.
(a)    General. It is the intention of both the Company and Employee that the
benefits and rights to which Employee could be entitled pursuant to this
Agreement comply with Code Section 409A, to the extent that the requirements of
Code Section 409A are applicable thereto, and the provisions of this Agreement
shall be construed in a manner consistent with that intention. If Employee or
the Company believes, at any time, that any such benefit or right that is
subject to Code Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Code Section 409A (with the
most limited possible economic effect on Employee and on the Company).
(b)    Distributions on Account of Separation from Service. If and to the extent
required to comply with Code Section 409A, any payment or benefit required to be
paid under this Agreement on account of termination of Employee’s employment
shall be made upon Employee incurring a “separation of service” within the
meaning of Code Section 409A.
(c)    Timing of Severance Payments. Notwithstanding anything in this Agreement
to the contrary, if Employee is deemed to be a “specified employee” for purposes
of Code Section 409A, no Severance Payment or other payments pursuant to, or
contemplated by, this Agreement shall be made to Employee by the Company before
the date that is six months after the Employee’s “separation from service” (or,
if earlier, the date of Employee’s death) if and to the extent that such payment
or benefit constitutes deferred compensation (or may be nonqualified deferred
compensation) under Code Section 409A. Any payment or benefit delayed by reason
of the prior sentence shall be paid out or provided in a single lump sum at the
end of such required delay period in order to catch up to the original payment
schedule.

12



--------------------------------------------------------------------------------




(d)    No Acceleration of Payments. Neither the Company nor Employee,
individually or in combination, may accelerate any payment or benefit that is
subject to Code Section 409A, except in compliance with Code Section 409A and
the provisions of this Agreement, and no amount that is subject to Code Section
409A shall be paid prior to the earliest date on which it may be paid without
violating Code Section 409A.
(e)    Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Code Section 409A to this Agreement, each separately
identified amount to which Employee is entitled under this Agreement shall be
treated as a separate payment. In addition, to the extent permissible under Code
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.
(f)    Reimbursements. Notwithstanding anything in this Agreement to the
contrary, any payment, to the extent such payment constitutes deferral of
compensation under Code Section 409A, to reimburse the Employee in an amount
equal to all or a designated portion of the Federal, state, local, or foreign
taxes imposed upon Employee as a result of compensation paid or made available
to Employee by the Company, including the amount of additional taxes imposed
upon Employee due to the Company’s payment of the initial taxes on such
compensation, or for other reimbursements, shall be made no later than the end
of Employee’s taxable year next following Employee’s taxable year in which
Employee remits the related taxes or incurs such expense.
(g)    Continued Health Benefits. In the event that Employee receives continued
health benefits pursuant to Section 3, 4 or 25 of this Agreement, such expense
or reimbursement shall meet the following requirements: (i) the amount of
expenses eligible for reimbursement provided to Employee during any calendar
year will not affect the amount of expenses eligible for reimbursement or
in-kind benefits provided to Employee in any other calendar year, (ii) the
reimbursements for expenses for which Employee is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (iii) the right
to payment or reimbursement on in-kind benefits hereunder may not be liquidated
or exchanged for any other benefit.
27.    Beneficiary. If the Employee dies before receiving any payments due to
him under Sections 3 or 4, or under Section 25 in the case of his death after
terminating employment, the remaining payments will be paid to his beneficiary.
28.    Arbitration. Except with respect to the remedies set forth in Section 9
hereof, if in the event of any controversy or claim between the Company or any
of its affiliates and the Employee arising out of or relating to this Agreement,
either party delivers to the other party a written demand for arbitration of a
controversy or claim then such claim or controversy shall be submitted to
binding arbitration. The binding arbitration shall be administered by the
American Arbitration Association under its Commercial Arbitration Rules. The
arbitration shall take place in Maricopa County, Arizona. Each of the Company
and the Employee shall appoint one person to act as an arbitrator, and a third
arbitrator shall be chosen by the first two arbitrators (such three arbitrators,
the “Panel”). The Panel shall have no authority to award punitive damages
against the Company or the Employee. The arbitrator shall have no authority to
add to, alter, amend or refuse to enforce any portion of the disputed
agreements. The Company and the Employee each waive any right to a jury trial or
to petition for stay in any action or proceeding of any kind arising out of or
relating to this Agreement.
[SIGNATURES ON FOLLOWING PAGE]

13



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.
REPUBLIC SERVICES, INC., a Delaware
corporation
By:    ___________________________________________
EMPLOYEE:
__________________________________________________
Donald W. Slager


Address for Notices: Address shown on the payroll records of the Company



14

